Garry, J. (dissenting).
I respectfully dissent. When the Unemployment Insurance Appeal Board chooses to reopen a decision, whether on its own motion, as here, or upon timely application by a party, it is required to “state the reasons therefor in its decision” (12 NYCRR 463.6 [d]). The record here does not reveal the basis of the decision to reopen. Further, there was a significant procedural issue that was not addressed at the time of reopening, nor thereafter.
As the majority noted, this is the third time this matter has been before this Court. Claimant’s employment as payroll coordinator was terminated in June 2004, after he intentionally failed to deliver paychecks to 115 fellow employees, apparently due to anger that his own paycheck was being subjected to review by his superiors, based upon the employer’s discovery of alleged improprieties in processing his own pay.1 The initial determination, rendered in September 2004 and adopted by the Board in December 2004, was that this intentional failure violated the employer’s “last chance” warning, thus constituting disqualifying misconduct. Upon the initial review thereafter, this Court set forth the series of circumstances that were found to establish a “pattern of inappropriate behavior, adverse to the employer’s financial interest, which continued despite repeated warnings” (Matter of Spencer [Commissioner of Labor], 22 AD3d 1010, 1010 [2005], lv denied 7 NY3d 701 [2006]).2
Upon claimant’s second application, this Court upheld the Board’s decision not to reopen the claim, noting that claimant “fail[ed] to demonstrate that the evidence now offered was unavailable at the original hearing . . . [and that] the crux of that evidence [was] unrelated to the incident that led to his discharge” (Matter of Spencer [Commissioner of Labor], 49 AD3d 1047, 1048 [2008]). The employer argues that claimant’s latest application similarly failed to provide new relevant evidence to support the Board’s determination to reopen, nor to warrant a different outcome.
Upon this third request to reopen the claim, claimant submitted six documents. These documents were accepted into evi*1174dence at the hearing over the objections of the employer’s counsel. The Administrative Law Judge specifically refrained from ruling upon the employer’s arguments that the materials were neither new nor relevant, instead “ruling simply that the Board has directed—has begun with the instruction that [I] accept these documents upon comment and confrontation . . . and seeing nothing extraordinary that would effectively counter the instructions of the Board, I now presume that the Board will itself give the appropriate relevance and weight to the information ... I am not ruling that anything is new or that it is irrelevant. I’m simply noting that I’ve heard your comments and arguments, and I am confident that the Board will consider them.” This ruling was consistent with the Board’s direction, expressed in the remand order of November 30, 2009, which specifically identified documents that “should be entered into evidence after the appropriate confrontation and opportunity for comment.” Neither the remand order nor the subsequent Board determination, however, addresses whether the materials received were either new or relevant. In sum, there is nothing in the record before us addressing these basic procedural underpinnings, a critical threshold inquiry necessary to support reopening this matter at this late date.
These procedural rules are well established; this Court frequently upholds decisions by the Board not to reopen claims because a party has failed to explain why available, relevant evidence was not timely submitted (see Matter of Collen [Jennifer C.E. Ajah & Assoc.—Commissioner of Labor], 74 AD3d 1644, 1645 [2010]) or because purported new evidence is in fact irrelevant (see Matter of Miller [Commissioner of Labor], 9 AD3d 567, 568 [2004]; Matter of De Prima [Commissioner of Labor], 260 AD2d 715 [1999], appeal dismissed 93 NY2d 1040 [1999]; Matter of Van Bergen [Commissioner of Labor], 258 AD2d 705, 706-707 [1999]).
While it remains within the Board’s sphere to review and determine whether the materials should be considered, upon application of the appropriate rules, it plainly appears upon the record presented that the employer’s objections were well founded. It bears noting that the Board had previously ruled upon one of these documents, an affidavit dated July 11, 2006, when it was submitted upon claimant’s second request to reopen. The document that the majority opinion references as a “previously undisclosed affidavit” was in fact subscribed by the employer’s controller in 2004, and was allegedly submitted into evidence in the course of claimant’s proceeding before the State Division of Human Rights. There is apparently a new deposition *1175from this controller, obtained, in the federal action, but the excerpt submitted relates to an alleged loan that claimant had received from the employer, not to his delay in issuing paychecks, and thus appears irrelevant. The only other apparently new submission is the transcript of the company president, similarly obtained in the federal action in 2008, but the alleged issues posed by this document appear not merely irrelevant but illusory when viewed in conjunction with the document’s certification pages, in which the president addressed transcription errors in his testimony.
The Board failed to comply with the requirement of stating a basis for reopening, and failed to set forth any determination as to whether claimant had in fact submitted new and relevant evidence. The employer’s unaddressed objections raise issues relating to important procedural safeguards, designed for the purpose of avoiding protracted and duplicative litigation, and also constituting an essential limitation on the Board’s broad discretion. The Board’s failure to address the employer’s procedural objections thus constitutes an abuse of that discretion. I would therefore reverse and remit for a determination of whether claimant’s submissions constitute new and relevant information sufficient to support his request.
Ordered that the decision is affirmed, without costs.

. Claimant admitted in deposition testimony in October 2008 that he had held the checks because he was angry about the company controller giving his check to him personally, stating that he “was being harassed.”


. Claimant has also litigated closely related issues arising from the same underlying facts regarding his termination in two additional forums, in a claim before the Division of Human Rights and in a federal action claiming discrimination and retaliatory discharge. These claims were dismissed, based upon claimant’s failure to demonstrate that the reasons for his termination were improper (see Spencer v International Shoppes, Inc., 2010 WL 1270173, *4, *6-10, 2010 US Dist LEXIS 30912, *9-10, *18-31 [ED NY 2010]).